Citation Nr: 0423041	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  97-31 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a ventral hernia.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left hydrocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1980.  He had service with the United States Army Reserves 
from May 1986 to September 1998, including a period of active 
duty for training (ADT) from June 10 to June 26, 1996.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and April 1998 rating 
decisions of the Milwaukee, Wisconsin, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The veteran's claims were remanded by the Board in October 
2003.  Additional service personnel records were received in 
November 2003.  These records are not relevant to the 
veteran's claims and thus review by the RO prior to 
adjudication of the veteran's claims is not necessary.  

The issue of entitlement to service connection for a left 
hydrocele, and the issue of entitlement to service connection 
for a ventral hernia, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent clinical evidence of record does not establish 
the veteran has a chronic low back disability related to 
service, including active duty or active duty for training.




CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service, to include ADT.  38 U.S.C.A. §§ 
101(24), 1110, 1131; 38 C.F.R. §§ 3.6(c)(1), 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter issued to the veteran in November 2003 
advised the veteran of the information and evidence needed to 
substantiate his claim, which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the claims, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf, as 
well as requested that the appellant provide any evidence in 
his possession that pertains to the claims as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 38 C.F.R. 
§ 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the RO made 
many attempts to obtain the veteran's service medical records 
from his period of active duty from April 1972 to May 1980.  
All attempts have been unsuccessful and the veteran was 
informed of this fact several times.  The veteran's service 
medical records from his ADT have been obtained.  The 
veteran's VA treatment records and private treatment records 
have also been obtained.  The veteran was also provided VA 
medical examinations.  Furthermore, the veteran has submitted 
private medical records and has testified before hearing 
officers at the RO in July 1997 and August 1999.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal, and has done so.  There is 
no indication that there exists any additional obtainable 
evidence which has a bearing on his claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History

As noted above, the RO has been unsuccessful in obtaining the 
veteran's service medical records from his period of active 
duty from April 1972 to May 1980.  Regardless, the veteran 
has only asserted that his low back disability is due to his 
later ADT service.  Accordingly, further searching for these 
records does not appear to be indicated.

The veteran's Army Reserve medical records show that he was 
seen in August 1991 with complaints of low back pain.  He 
denied any prior injury or trauma to the back. Objective 
evaluation found no swelling or tenderness.  The back had 
full range of motion and straight leg raising was within 
normal limits. The assessment was low back pain.  At the time 
of a periodical physical in April 1993, the veteran 
specifically denied any recurrent back pain and the back was 
normal on examination.

Private treatment records show that the veteran was seen in 
January 1995 for back pain after he slipped off an ice-
covered step and injured his back.  An electromyogram dated 
in February 1995 showed an impression of symptoms "most 
compatible with a left S1 radiculopathy."

The veteran had a period of ADT from June 10 to June 26, 
1996.  Medical records for this period of service show 
complaints of scrotum and abdominal pain.  No back complaints 
are noted.  Medical records dated in July and August 1996 
reveal continuing treatment for the veteran's scrotum and 
make no reference to the veteran's back.  A July 1996 medical 
record indicates that the veteran pulled a groin muscle on 
June 20, 1996.

Private treatment reports show that the veteran was seen in 
November 1996 with complaints of low back pain of one to two 
months duration.  A VA note in March 1997 indicates that he 
continued to have complaints of back pain related to his 
work-related injury.  After the course of various diagnostic 
procedures, the ultimate assessment of the veteran's back 
pain was disc bulge L4-5 and L5-S1 with stenosis L5-S1 and 
foraminal narrowing.

At the time of his July 1997 personal hearing, the veteran 
testified that in June 1996, while on active duty for 
training, he carried heavy duffel bags and equipment and this 
resulted in aggravation of his ventral hernia.

An October 1997 VA outpatient record notes that the veteran 
had low back pain radiating down to the right lower 
extremity.  The veteran reported that the pain started in 
July 1996 while lifting objects at work.  The assessment was 
L5-S1 radiculopathy.

The veteran was evaluated for a Medical Evaluation Board 
(MEB) in July 1998.  At that time, the veteran related a 
history of an injury in June 1996, while on Reserve duty, in 
which he was lifting duffel bags off a truck when he ruptured 
a ventral hernia and experienced sudden severe back pain.  
The impression was right lumbar radiculopathy.  The report of 
the MEB shows a diagnosis of right lumbar radiculopathy, 
determined to have been incurred while entitled to base pay 
in June 1996.  The report also shows diagnoses of hydrocele 
and probable communicating hydrocele, determined to have 
existed prior to service and to have been permanently 
aggravated by service.  The evaluation board indicated that 
there was no medical documentation available for the back 
injury (as reflected on DA Form 2173, Statement of Medical 
Examination and Duty Status, dated July 21, 1998).  In 
September 1998, a Physical Evaluation Board (PEB) found that 
the veteran was unfit for duty due to chronic low back pain 
with right radiculopathy; the other diagnoses of the MEB were 
deemed "not unfitting."

In May 1999, the RO forwarded the veteran's records to an 
orthopedic specialist for review and comment as to the 
etiology of the low back condition.  In an opinion dated in 
June 1999, the Chief of Orthopedics Medicine at the VA 
Medical Center in Milwaukee, Wisconsin, stated the following:

It is the impression of this examiner, after review 
of this patient's medical records, that his [the 
veteran's] current complaints of lower back pain 
are not associated with any activity while on 
active duty with the United States military in 
reserve training.  This opinion is based upon the 
fact that there is no clear documentation of any 
significant incident occurring in 1996 nor is there 
any documentation that the veteran actually sought 
any medical attention at that time for any 
complaints of lower back problem.

At the August 1999 RO hearing, the veteran testified that he 
did not receive any medical treatment for his back while he 
was on active duty for training because he was more concerned 
with his hernia and scrotum condition, which he considered 
more severe than his back condition.  

Additional VA outpatient treatment records reflect treatment 
for back pain and genitourinary complaints from 1998 to 2001.

Law and Regulations

Service connection may be granted for a disability that is 
shown to have been incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ADT) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  Regulations define ADT as 
"[f]ull-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 C.F.R. § 3.6(c)(1).

Analysis

The veteran argues that his low back disorder resulted from 
heavy lifting performed during a period of ADT in June 1996.  
The evidence, however, does not support this conclusion.  The 
Board points out that medical records for this period of ADT 
do not show any complaints or treatment for a low back 
disability.  While the veteran was noted to complain of back 
pain while on ADT in August 1991, no back disability was 
found at that time.

The Board acknowledges that the July 1998 MEB and September 
1998 PEB reports link the veteran's low back condition to 
injuries incurred while on ADT in June 1996.  However, it is 
noted that these reports are based on a history of a back 
injury during service as reported solely by the veteran and 
which is not supported by the objective evidence of record.  
As noted above, the medical records from the veteran's period 
of ADT are negative for a back injury.  A DA Form 2173 dated 
in July 1998 also states that there was no documentation 
available for the alleged back injury.  Accordingly, the MEB 
and PEB reports do not constitute competent medical evidence 
sufficient to establish a nexus between the veteran's 
currently manifested low back disability and his period of 
service.  See Reonal v. Brown, 5 Vet App. 458, 460- 461 
(1993) (holding that a diagnosis made on an inaccurate 
factual premise has no probative value).

While the veteran has continued to assert that his current 
low back disability is directly caused by his ADT in June 
1996, as a layperson he is not competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's assertions 
regarding the etiology of his low back disability and the 
indications on the July 1998 MEB and September 1998 PEB 
reports.  In this regard, the Board emphasizes that the June 
1999 opinion of the VA physician was predicated on a review 
of the record, including the MEB and PEB reports.  He 
observed in reaching his medical conclusion that the record 
did not contain any clear documentation of a significant 
incident occurring in 1996.  While the veteran testified that 
his in-service genitourinary complaints took precedence over 
his back problems, the fact remains that there is no evidence 
of a chronic low back disability in service, or as a result 
of service.  The VA physician's opinion considered the 
findings in arriving at his conclusion.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim for service connection for a low back disability.


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

The veteran submitted a February 2004 letter from M.K.C., 
M.D., concerning the veteran's claim for service connection 
for a left hydrocele.  The RO determined that this letter was 
basically identical to earlier letters from this physician 
and did not issue a supplemental statement of the case.  The 
February 2004 letter states that the physician believed that 
the veteran's left hydrocele was aggravated by his service 
and that the increase in disability was not due to the 
natural progression of the disease.  The earlier statements 
fro Dr. M.K.C. contained no reference as to whether the 
increase in disability was due to the natural progression of 
the disease.  Accordingly, this letter is substantially 
different than the earlier letters and the veteran is 
entitled to additional consideration of this letter by the RO 
and the issuance of a supplemental statement of the case.  

The Board notes that there is conflicting evidence as to 
whether the veteran currently has any left hydrocele or 
residuals of a left hydrocele.  A VA medical examination is 
indicated.  

The veteran maintains that he has a ventral hernia that was 
aggravated by his ADT in June 1996.  The record shows that 
the veteran had an abdominal hernia prior to that time which 
was caused by surgery for gunshot wounds in 1983.  This 
hernia was noted on examination for enlistment in the Army 
Reserve in October 1985.  The veteran reported injuring 
himself while lifting heavy objects while on ADT from June 10 
through June 26, 1996.  Medical records from that period 
reveal complaints of abdominal pain.  It was noted on July 9, 
1996 that the veteran had an abdominal hernia.  The veteran 
underwent surgical repair of his abdominal hernia in October 
1996.  The veteran was examined by a VA physician in December 
1997.  This examiner stated that he was not the appropriate 
specialist to comment on hernias.  He also stated that the 
veteran did not have an abdominal hernia prior to July 9, 
1996.  The Board notes that the record clearly shows that the 
veteran had had an abdominal hernia prior to July 9, 1996.  
The Board is of the opinion that the December 1997 VA medical 
opinion is inadequate for purposes of deciding the veteran's 
claim.  The Board finds that based on the above facts, a new 
VA medical examination performed by a specialist in the field 
of ventral hernias is indicated.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO should contact the appellant 
and request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
May 2001 for his left hydrocele (or 
residuals thereof) and for a ventral 
hernia.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified that are not currently 
of record.

2.  When the above action has been 
accomplished, the veteran should be 
afforded a VA examination by a 
genitourinary specialist to determine 
whether the veteran currently has a left 
hydrocele, or residual disability from a 
former left hydrocele.  The claims folder 
must be made available to, and reviewed 
by, the examiner.  If a current 
disability due to a left hydrocele is 
found, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any such disability 
was incurred in or aggravated by the 
veteran's Active Duty or his Active Duty 
for Training from June 10 to June 26, 
1996.  The VA examiner should consider 
the June 2001 VA examination report and 
the July 1997, March 1998, January 2003, 
and February 2004 letters from M.K.C., 
M.D.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  The veteran should also be afforded a 
VA examination by a hernia specialist.  
The claims folder must be made available 
to, and reviewed by, the examiner.  The 
examiner should discuss the hernia 
present prior to the veteran's Active 
Duty for Training in June 1996, the 
veteran's complaints of abdominal pain 
during his Active Duty for Training in 
June 1996, the finding of an abdominal 
hernia on July 9, 1996, and the hernia 
repair operation in October 1996.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hernia disability was 
incurred in or aggravated by the 
veteran's Active Duty or his Active Duty 
for Training from June 10 to June 26, 
1996.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination reports comply fully 
with the above instructions, and if they 
do not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  The RO should readjudicate the 
veteran's left hydrocele and ventral 
hernia claims considering all the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case which evaluates all the evidence 
submitted since the December 2003 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



